CaSe 8-18-78630-|38 DOC 1-5 Filed 12/31/18 Entei’ed 12/31/18 12234:51

Fil| in this information to identify your case:

Debtor 1 L°"i" Mauricio Ano|a Canales
Filst Name Mrddle Name Lnst Name

 

Debf°i’ 2
(Spoilse. ii Elirig) Fiist Nome Middie Narria Last Nemc

 

United States Bankmptcy Court for the: Eastem District of New Y°rk
(Staie)

Case number CheCk if this iSZ

[if known)

 

Cl An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

Off|Ciai FOl`m 1061 m
Schedule l: Your income 12/15

Be as complete and accurate as possible. if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointiy, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

murtha Employmont

1. Fi|i in your employment , ` ' . 7 ~
inforrnatlon. Debtor 1 _ ' - Debtor 2 or non-filing spouse; 7

 

 

 

 

if you have more than one job,

 

attach a se arate a e with
infonnaiionpabout §dgiiionai E'"P'°Y"‘e"f Sfaf“$ ’C\ Employed E| Employed
employers. a Not employed ij Not employed
include part-time, seasonal, or
self-employed work. Truck Driver

. . Occupation
Occupation may include student
or homemaker, if it applies _ .

Kings Park Ready Mix Corp.

 

Emp|oyer’s name

Emp|°yer'g address 140 Old NOnhpOi'f RO&d
Number Street Number Street

 

 

Kings Park NY 1|754
Ciiy Siale ZiP Code City State Z|P Code

How long employed there? 15 Y€al'S

motive Details Ahout Monthiy income

Esttmate monthly income as of the date you file this form. if you have nothing to report for any linel write $0 in
spouse unless you are separated

if you or your non-filing spouse have more than one employer, combine the information for a
beiow. if you need more space, attach a separate sheet to this form.

 

the space. include your non-filing

ll employers for that person on the lines

7 For debtor 1 7 For Debtor 2 or 7
1, - non-filing spouse

2. Llst monthly gross wagos, saiary, and commissions (before all payroll

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

deductions). if not paid monthiy, calculate what the monthly wage would be. 2, $5,026.00 $___
3. Estimate and list monthly overtime pay. 3. + $ + 3
- ~ 26.00 .00
4. Calcuiate gross income. Add line 2 + line 3. 4. §L___ §
Official Forrn 106| Schedu|e l: Your income page 1
Be. Sociai Security 8e. $ $
8f. Other government asslstance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benetits under the Supplementa|
Nutrition Assistance Program) or housing subsidies
specify: 8f. $____.__ $
Bg. Penslon or retirement income 8g. $ 5
8h. Other monthly income. Specify: 8h. + 5 + $
9. Add aii other inoomo. Add iines ea + ab + en + ad + ao + ar +eg + sh. 9. $0.00 $0.00
10. Calcuiate monthly income. Add line 7 + line 9. 3,765_00 + 0_00 _ $';,765_00
Add ina entries in iine 10 for oeocor 1 and Debtor 2 or non-ming spouse. 10. $_-_ $ ”
11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household. your dependents your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. 'l' $
12. Add the amount in the last column of line 10 to the amount in line 11. The resuil is the combined monthly income. |é 765'00 l

 

_ . ,. . `_ z _`_i:__

 

CaSe 8-18-78630-|38 DOC 1-5 Filed 12/31/18 Entei’ed 12/31/18 12234:51

 

 

 

 

 

 

 

 

 

 

 

 

named bevin Mauricio Artola Canalcs ease number wm) bevin
Fii'st Nomo Mid¢tie Nlomo Last Nome
` `W'“ `""" *Fornemori”““i=oipeo¢orzor" “
7 -` ' ' ~7 "~ ` ' ' non-giin'g`s`p` ousg- ~
Copy line 4 here ............................................................................................ ') 4. $5’026'00 $0'00
5. Llst ali payroll deductions:
5a. Tax. Medicare, and Sociai Securlty deductions 5a. $ '»261~00 $
5b. Mandatory contributions for retirement plans 5b. $ $
5e. Voiuntary contributions for retirement plans 50. $ $
5d. Requlred repayments of retirement fund loans 5d. $ $
5e. insurance 5e. $ $
5f. Domestlc support obligations 5f. $ $
Sg. Union dues 59. $ $
5h. Other deductions Specify: 5h. +$ + $
s. Add the payroll deductions Add lines 5a + 5b + 5¢ + sd + se +5f + sg + 5h. 6. $1'261-°° $°~°0
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $3’765'00 $O'oo
a. List all other lncome regularly received:
Sa. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expensesl and the total $ s
monthly net income. 8a.
8b. interest and dividends 8b. $ $
Sc. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce s s
settlement and property settlement Bc.
8d. Unemployment compensation Bd. $ $
8e. Sociai Securtty Be. $ $
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (beneflts under the Supplemenial
Nutrition Assistance Program) or housing subsidies.
Specify: 8f. 3 3
Bg. Pension or retirement income 89. s $
8h. Other monthly income. Specify: 8h. + 3 + $
9. Add ali other lncome. Add lines 8a + 8b + 8c + 8d + Be + Bf +89 + 8h. 9. $0~00 $0-00
10.Calcu|ate monthly lncomo. Add line 7 + line 9. $3,765,00 + $0.00 |_ |;765.00

Cl
El

 

Add the entries in line 10 for Debtor1 and Debtor 2 or non-ming spouse. 10.

 

 

 

 

11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependentsl your roommates, and other

 

13. Do you expect an increase or decrease within the year after you file this form?

No.

 

 

 

friends or reiatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. '|' $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. § 765_00
Write that amount on the Summary of your Assets and Li'abiliti'es and Ceriain Siaiistical lnformation. if it applies 12. '
Combined

monthly income

 

Yes. Explain:

 

 

 

Ofticial Forrn 106| Schodule |: ¥our income

page 2

 

